COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Fitzpatrick, Judges Elder and Bumgardner


DANIEL BRIAN DRYSDALE
                                           MEMORANDUM OPINION *
v.   Record No. 2438-99-3                      PER CURIAM
                                              APRIL 4, 2000
DEBORAH WHITT DRYSDALE


            FROM THE CIRCUIT COURT OF MONTGOMERY COUNTY
                        Duane E. Mink, Judge

           (Charles B. Phillips; Phillips & Swanson, on
           brief), for appellant.

           (Deborah Whitt Drysdale, pro se, on brief).


     Daniel Brian Drysdale (husband) appeals the decision of the

circuit court granting his motion to modify spousal support paid

to Deborah Whitt Drysdale (wife).   Husband contends that the trial

court erred by (1) failing to impute sufficient income to wife;

(2) disregarding wife's responsibility for her failure to work at

her maximum capability; and (3) failing to consider income wife

should be receiving from the equitable distribution monetary

award.   Upon reviewing the record and briefs of the parties, we

conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.   See Rule 5A:27.

     As the party seeking a modification of spousal support

pursuant to Code § 20-109, husband bore the burden "to prove both


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
a material change in circumstances and that this change warrants a

modification of support."   Schoenwetter v. Schoenwetter, 8 Va.

App. 601, 605, 383 S.E.2d 28, 30 (1989).   "We will not disturb the

trial court's decision where it is based on an ore tenus hearing,

unless it is 'plainly wrong or without evidence to support it.'"

Furr v. Furr, 13 Va. App. 479, 481, 413 S.E.2d 72, 73 (1992)

(citation omitted).

     The parties were divorced by decree entered July 13, 1998.

Under the terms of the decree, husband was ordered to pay $1,750

in monthly spousal support to wife and approximately $3,900 in

monthly mortgage payments until the marital residence was sold.

After the sale of the marital home, husband's monthly spousal

support obligation automatically increased to $2,490.   The home

was sold prior to July 1999.   Wife also received a cash monetary

award of just under $85,000 in equitable distribution as a portion

of her share of the parties' marital assets.   The trial court also

ordered husband to pay $25,000 in wife's attorney's fees.    Husband

received custody of the parties' three children.   The trial court

retained the case on its docket pending a hearing on husband's

request for child support and for a reduction of spousal support.

     In December 1998, husband filed a petition seeking to

terminate or reduce spousal support and for child support.   The

parties presented evidence in a hearing on July 28, 1999.    Based

upon the evidence, the trial court refused to reduce the amount of

spousal support paid to wife, finding that wife needed "additional

                               - 2 -
time in order to take some additional refresher courses in order

to reacquaint herself with some of the more current business

procedures."   However, the trial court granted husband's motion to

impute income to wife, finding that she was capable of earning

$15,750 annually.   The trial court found that wife was obligated

to pay child support to husband, and offset wife's child support

obligation by the amount of spousal support due her.    Husband

objected to the trial court's order, arguing that wife was capable

of earning more income than found by the trial court.

                        Imputation of Income

     Husband argued successfully before the trial court that it

was appropriate to impute some income to wife.   "A trial court has

discretion to impute income to either or both the custodial or

noncustodial parent who is voluntarily unemployed."    Bennett v.

Commonwealth ex rel. Bennett, 22 Va. App. 684, 691, 472 S.E.2d

668, 672 (1996); see Code § 20-108.1(B)(3).    Evidence presented at

the hearing indicated that wife had worked prior to the parties'

separation in 1992.   Husband's vocational expert testified that

wife was qualified by her past work experience in one of three

progressively higher strata.   The lowest level of receptionist had

a salary range of $15,750 to $16,200.   While the expert witness

testified that he reviewed the medical examination reports on

wife, he admitted that he did not address any psychological

problems which wife might have.   Other evidence presented at the

hearing indicated that wife had weekly counseling for alcohol

                               - 3 -
abuse and depression, received monthly injections for back muscle

spasms, and regularly took prescription medicine for depression.

        The trial court found that the evidence supported an

imputation of $15,750 in annual income to wife, which was "the

lowest of all levels of income presented to this Court by the

[husband's] vocational rehabilitation expert citing the [wife's]

qualifications and the employment opportunities available" in the

area.    Because the amount of income imputed was supported by

evidence in the record, and was not an abuse of discretion, we

affirm the trial court's decision to impute $15,750 in income to

wife.

                         Voluntary Unemployment

        Husband also asserts that the trial court erred by failing to

place proper weight on the voluntary nature of wife's

unemployment.    He argues that no evidence supported wife's claims

of physical or psychological inability to work.    He points to the

testimony of the physical therapist who indicated that wife failed

to put forth the minimum effort necessary to have valid testing.

He also contends that no evidence supported the trial court's

finding that wife needed additional time to refresh her business

skills.

        Wife testified that she not only continued to have a problem

with alcohol abuse, for which she received weekly counseling, but

also that she suffered from depression and chronic pain.       The

trial court that heard the evidence ore tenus had the opportunity

                                 - 4 -
to weigh and evaluate the credibility of the witnesses, including

wife.    While we agree with husband that there was no evidence

presented concerning wife's need to improve her job skills, other

evidence supports the trial court's finding that wife was not

currently prepared for employment.       We find no error or abuse of

discretion in the trial court's determination on this issue.

                       Income from Monetary Award

        Husband's final contention is that the trial court erred by

failing to consider interest income earned by wife from her

equitable distribution monetary award.       While husband raised this

objection to the trial court's order, we find no indication that

he presented sufficient evidence in the hearing to support the

inclusion of any additional income.       Husband does not refer to

evidence in the record supporting the calculations set out in his

brief on appeal.    In the absence of any evidence, an assessment of

interest income would be mere speculation.      Therefore, we find no

error in the trial court's failure to include interest income in

wife's monthly earnings.

        Accordingly, the decision of the circuit court is summarily

affirmed.

                                                             Affirmed.




                                 - 5 -